Citation Nr: 0003936	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to December 8, 1994 
for the award of service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972 and from 


January 1981 to April 1983.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1997 rating decision of the Boston, Massachusetts, Regional 
Office (RO) which denied an increased disability evaluation 
for the veteran's service-connected hepatitis C.  In a 
January 1998 written statement, the veteran informed the RO 
that he was seeking an effective date prior to December 8, 
1994 for the award of service connection for hepatitis C 
rather than an increased evaluation for that disability.  The 
RO erroneously construed the veteran's January 1998 written 
statement as a notice of disagreement with its October 1997 
rating decision.  In March 1998, the RO issued a statement of 
the case to the veteran and his accredited representative 
which solely addressed the issue of an increased evaluation 
for hepatitis C.  In an April 1998 written statement, the 
veteran reiterated that he was seeking an effective date 
prior to December 8, 1994 for the award of service connection 
for hepatitis C; was satisfied with the current 30 percent 
evaluation for that disability; and was not seeking an 
increased evaluation.  In May 1998, the RO issued a statement 
of the case in which it stated that the veteran had been 
"furnished an incorrect Statement of the Case outlining 
actions taken on his appeal on the percentages assigned on 
his service-connected hepatitis C condition and not the 
effective date of entitlement."  The RO then addressed the 
issue of an effective date prior to December 8, 1994 for the 
award of service connection for hepatitis C.  The veteran has 
been represented throughout this appeal by the Disabled 
American Veterans.  


REMAND

In his December 1998 written statement, the local accredited 
representative advances that the RO's issuance of the May 
1998 statement of the case did not cure the procedural 
deficiencies associated with its errors in construing the 
veteran's claim as seeking an increased evaluation for 
hepatitis C rather than an earlier effective date for the 
award of service connection for that disability and his 
January 1998 and April 1998 statements as a notice of 
disagreement and a substantive appeal, respectively, under 
the provisions of 38 C.F.R.§ 20.302 (1999).  The local 
accredited representative contends that the absence of an 
appropriate rating decision addressing the issue of an 
earlier effective date for the award of service connection 
and contemporaneous notice of his appellate rights prevented 
the veteran from subsequently submitting a proper notice of 
disagreement and a substantive appeal.  In reviewing the May 
1998 statement of the case, the Board observes that while the 
RO did deny the veteran's claim of entitlement to an 
effective date prior to December 8, 1994 for the award of 
service connection hepatitis C, it did not inform the veteran 
of his appellate rights; erroneously stated that he had 
"filed a Notice of Disagreement with our action;" and 
erroneously reported that a "substantive appeal [was] 
received regarding the effective date of 12-08-94."  
Accordingly, this case is REMANDED for the following action:

The RO should formally adjudicate the 
issue of an effective date prior to 
December 8, 1994 for the award of service 
connection for hepatitis C.  If the 
decision remains adverse to the veteran, 
the RO should inform him of his appellate 
rights.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 


REMAND is to allow for due process of law.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).  


